

PLEDGE AGREEMENT
 


 
This Pledge Agreement (this “Agreement”) is made and entered into as of December
12, 2008, by and between Lantern Advisors, LLC (“Secured Party”), and the
undersigned persons identified as “Pledgors” (collectively, the “Pledgors”), in
connection with that certain Promissory Note of Webdigs, Inc., a Delaware
corporation (“Webdigs”), made in favor of Secured Party of even date herewith
and in the principal amount of $250,000 (the “Note”).  In consideration of the
mutual covenants and promises herein contained, the parties hereby agree:
 
 
1.           Security Interest
 
.  For value received, the Pledgors hereby grant Secured Party a security
interest in certain shares of common stock of Webdigs owned by the Pledgors and
aggregating 4,510,940 shares (such shares of common stock are hereinafter
referred to as the “Collateral”), as indicated in the table below:
 
Pledgor
 
Shares Comprising Collateral
Robert A. Buntz, Jr.
 
2,084,696
Thomas Meckey
 
602,078
Jesse Olson
 
602,078
Edward Wicker
 
620,102
Edward Graca
 
601,986



 
2.           Obligation Secured
 
.  The Collateral secures payment of all obligations under the Note.
 
 
3.           Certain Representations and Covenants Respecting the Collateral
 
.
 
(a)           Upon issuance, the Collateral will be free and clear of all liens,
encumbrances, security interests, restrictions on transfer and other
restrictions, except this security interest, the terms and conditions of this
Agreement, and any customary conditions to transfer contained in the corporate
bylaws of Webdigs.  From and after the date hereof, each Pledgor will keep the
Collateral free and clear of all liens, encumbrances, and security interests,
except this security interest, the terms and conditions of this Agreement, and
any customary conditions to transfer contained in the corporate bylaws of
Webdigs.
 
(b)           Each Pledgor will duly endorse, in blank, each and every
instrument constituting Collateral by signing on said instrument or by signing a
separate document of assignment or transfer, and delivering such instrument or
assignment concurrently herewith or within 10 days of the date hereof.
 

 
 
 
1

--------------------------------------------------------------------------------

 

(c)           For so long as obligations remain outstanding under the Note, and
no Event of Default (as defined below) shall have occurred hereunder, the
Secured Party will not:  (i) exercise any voting rights with respect to such
Collateral, specifically including but not limited to the execution and delivery
of written consents, proxies or ballots or the exercise of any other rights of a
holder of shares of Webdigs common stock, its certificate of incorporation,
corporate bylaws, any shareholder agreements or applicable federal or state law
(e.g., appraisal rights); or (ii) be entitled to receive any economic benefits
or proceeds from such Collateral; provided, however, that in the event of a
distribution or dividend to all holders of Webdigs common stock, a sale of
shares of common stock of Webdigs (including the Collateral), or a merger or
consolidation or share exchange in which the holders of Webdigs common stock
receive consideration in cash or in kind; then, in any such case, Secured Party
shall have a right to proceeds from the Collateral but only to the extent
sufficient to extinguish all obligations secured by this Agreement.  No party to
this Agreement may sell or otherwise transfer any Collateral without the express
and prior written consent of Secured Party, except that Secured Party may sell
or otherwise transfer Collateral in the process of, and after, foreclosure
thereon.
 
(d)           The security interest in the Collateral granted to Secured Party
under this Agreement shall immediately and automatically, without any further
action by the parties hereto, be released upon full performance and payment of
all obligations under the Note.  The Secured Party covenants and agrees to
return to Pledgors all certificates and other instruments representing or
associated with the Collateral promptly upon payment of all obligations under
the Note.
 
 
4.           Events of Default
 
.  An “Event of Default” hereunder shall occur when and as an event of default
occurs under the terms of the Note.
 
 
5.           Remedies Upon Event of Default
 
.  Upon the occurrence of an Event of Default and at any time thereafter, the
Secured Party may give notice of the Event of Default to Pledgors.  If such
Event of Default is not cured within ten days after such notice is given, the
Secured Party may thereupon exercise and enforce with respect to the Collateral
any or all rights and remedies available upon default to the Secured Party under
the Uniform Commercial Code, specifically including but not limited to the right
(i) to offer and sell the Collateral privately to purchasers who will agree to
take the Collateral for investment and not with a view to distribution and the
right to redeem the Collateral, or (ii) to possess and hold the Collateral in
strict foreclosure.
 
If notice to Pledgors of any intended disposition of the Collateral or any other
intended action is required by law in a particular instance, such notice shall
be deemed commercially reasonable if given at least 10 calendar days prior to
the date of intended disposition or other action.  Nothing in this Agreement
shall abridge the Secured Party’s right to exercise or enforce any or all other
rights or remedies available to the Secured Party  by law or agreement against
the Collateral, against Pledgors or against any other person or property.
 

 
 
 
2

--------------------------------------------------------------------------------

 

 
6.           General Provisions
 
.  Any disposition of the Collateral in the manner provided in Section 0 above
shall be deemed commercially reasonable.  This Agreement can be waived,
modified, amended, terminated or discharged, and this security interest can be
released, only explicitly in a writing signed by the Secured Party.  All rights
and remedies of the Secured Party shall be cumulative and may be exercised
singularly or concurrently, at the Secured Party’s option, and the exercise or
enforcement of any one such right or remedy shall neither be a condition to nor
bar the exercise or enforcement of any other.
 
All notices to be given to Pledgors shall be deemed sufficiently given if
delivered or mailed by registered or certified mail, postage prepaid, to the
last known address of Pledgors or to the address of Pledgors set forth on the
stock register of Webdigs.  The Secured Party is not obligated to preserve any
rights Pledgors may have against prior parties, to realize on the Collateral at
all or in any particular manner or order, or to apply any cash proceeds of the
Collateral in any particular order of application.  This Agreement shall be
binding upon and inure to the benefit of Pledgors and the Secured Party and
their respective successors and assigns.
 
Except to the extent otherwise required by law, this Agreement shall be governed
by the internal laws of the State of Minnesota, and, unless the context
otherwise requires, all terms used herein which are defined in Articles 1 and 9
of the Uniform Commercial Code, as in effect in such State, shall have the
meanings therein stated.  If any provision or application of this Agreement is
held unlawful or unenforceable in any respect, such illegality or
unenforceability provision or application had never been contained herein or
prescribed hereby.  All representations and warranties contained in this
Agreement shall survive the execution, delivery and performance of this
Agreement and the creation and payment of the indebtedness evidenced by the
Note.
 
Each party to this Agreement will, on or any time after the date hereof, execute
such further documents or instruments and take such further actions as may
reasonably be requested by the other parties to effect the purposes of this
Agreement.
 


 


 
Signature Page Follows
 

 
 
 
3

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have executed this Pledge Agreement to be
effective as of the date first written above.
PLEDGORS:
 
   
SECURED PARTY:
 
 
 
/s/ Robert A. Buntz, Jr.
   
/s/ Joseph A. Geraci, II
  Robert A. Buntz, Jr.    
Joseph A. Geraci, II
 
 
   
Member-Manager
 

 

         
/s/ Thomas Meckey
   
 
 
Thomas Meckey
       
 
   
 
 

 

         
/s/ Edward P. Wicker
   
 
 
Edward P. Wicker
   
 
 
 
   
 
 

 

         
/s/ Jesse Olson
       
Jesse Olson
   
 
 
 
   
 
 

 

         
/s/ Edward M. Graca
   
 
 
Edward M. Graca
   
 
 
 
   
 
 

 
 
 
4

--------------------------------------------------------------------------------

 

 